DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the language “where said connectors are movable” (ll.8) and “discharge-side connector comprising a second cavity” (ll.6).  The Examiner suggests that Applicant revises the language of the abovementioned excerpts to read “where the connectors are movable” (ll.8) and “discharge-side connector including a second cavity” (ll.6), respectively.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
form discharge-side connector 4" (pg.7, ll.16-17). The Examiner suggests Applicant changes the language 'form' to the word 'from'. 
Appropriate correction is required.

Claim Objections
Claims 1, 3, 5, 7, 8, 11 are objected to because of the following informalities: 
Claim 1 reads "wherein said connectors (8a, 8b) are moveable the one with respect to the other between a storage configuration". The language of claim 1 is unclear and Examiner suggests that Applicant revises the claim to read "wherein said connectors (8a, 8b) are moveable the one with respect to the other between a storage configuration and operating configuration". 
Claim 3 reads "in said operating configuration said first cavity is crossed to said second cavity". The language of claim 3 is unclear and Examiner suggests that Applicant revises the claim to read "in said operating configuration said first cavity is positioned to be crossed with said second cavity". 
Claim 5 reads "said cavities are parallel aligned on a same plane". The language of claim 3 is unclear and Examiner suggests that Applicant revises the claim to read "said cavities are parallel on a same plane". 
Claim 7 reads "allowing said connectors to rotatable move". The language of claim 3 is unclear and Examiner suggests that Applicant revises the claim to read "allowing said connectors to rotate". Additionally, Claim 7 reads “parallely” but is misspelled and should be corrected to read “parallelly
Claim 8 is an incorrectly-phrased Markush claim. Claim 8 reads "the movement of said connectors is selected from the group consisting of: rotation, translation, engagement". Examiner suggests that Applicant revises the claim to read "the movement of said connectors is selected from the group consisting of: rotation, translation, and engagement.". 
Claim 11 reads "The holder according to claim 1, wherein in said operating configuration said connectors are separate of a distance comprises between 1 mm and 10 mm". The language of claim 3 is unclear and Examiner suggests that Applicant revises the claim to read "The holder according to claim 1, wherein in said operating configuration said connectors are separated by a distance between 1 mm and 10 mm".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” which are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “rotating means" recited in Claim 7; and “connecting means acting on said connectors" recited in Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
rotating means” described in the specification on p. 9, line 6 includes at least “rotating means 11,12 comprises a hinge”; and the corresponding structure of “connecting means” described in the specification on p. 6, lines 31 includes at least “connecting means 7”, comprises pins 7a,7b”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (WO 2010092729 A1) in view of Schaefer et al. (US 20140012176 A1). 



    PNG
    media_image1.png
    672
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    912
    945
    media_image2.png
    Greyscale

Refer to the relabeled Figures 4 and 9 of Itoh (above) for reference numbers 7 and 7’. These relabeled reference numbers should be considered applicable for all of the original figures from Itoh, and are merely shown here for illustrative purposes.
Regarding Claim 1, Itoh teaches a holder 6 (housing) for a curved duct portion 8 (large-diameter tube) of a tube pump 1 (tube pump) comprising (Abstract; fig.1): 

a discharge-side connector (second half of 7', housing) comprising a second cavity (inside of 7') and a second plate 7F' (flat portion) connected together (fig.6), said second cavity (inside of 7') being adapted for receiving another end 19 (discharge tube) of said curved duct portion 8 (fig.6), and 
said first 7F and second plate 7F' are engaged together substantially on a same plane (fig.5-6). 
However, Itoh fails to teach said connectors are moveable the one with respect to the other between a storage configuration, in which said supply-side connector is positioned away to said discharge-side connector, and an operating configuration, in which said supply-side connector is close to said discharge-side connector. Schaefer teaches multiple connectors (23, supporting element, and 11, base member) are moveable the one with respect to the other between a storage configuration (fig.3b), in which said supply-side connector 23 is positioned away to said discharge-side connector 11 (fig.3b, unthreading position, see ¶ 7, 19, 51), and an operating configuration (fig.3a), in which said supply-side connector 23 is close to said discharge-side connector 11 (fig.3a, threading position, see ¶ 7, 49). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itoh to have said connectors moveable the one with respect to the other between a storage configuration, in 

Regarding Claim 2, Itoh teaches said connectors (7/7') are moveable one towards each other so that, in said storage configuration (fig.4), said cavities (inside of 7/7') are staggered (fig.4-6, in which the cavities are "arranged so as to alternate on either side of a center (Dictionary.com)") and, in said operating configuration (fig.5-6), said cavities (inside of 7/7') are aligned on said same plane (fig.5-6).


    PNG
    media_image3.png
    571
    788
    media_image3.png
    Greyscale

Labeled Figure 6 of Itoh

Regarding Claim 3, Itoh teaches in said operating configuration (fig.5-6) said first cavity (inside of 7) is crossed to said second cavity (inside of 7') (labeled fig.6, showing 7 and 7' with an intersecting configuration). 

Regarding Claim 4, Itoh fails to teach said suppy-side connector comprises projecting pins suitable to be inserted into a corresponding mating recesses provided on said discharge-side connector allowing said connectors to connect each other when in said operating configuration. Schaefer teaches said suppy-side Itoh teaches projecting pins 17D/17D' (protrusions) suitable to be inserted into a corresponding mating recesses 7G/7G' (concave portions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device such that said suppy-side connector and discharge-side connector would have the projecting pins suitable to be inserted into a corresponding mating recesses, as taught by Itoh, which would allow said connectors to connect each other when in said operating configuration as taught by Schafer, for the purpose of connecting different lines of the device to be operational in the threading position (¶ 50).

Regarding Claim 5, Itoh teaches that in both said storage (fig.4) and said operating configuration (fig.5-6), said cavities (inside of 7/7') are parallel aligned on a same plane (fig.5-6). However, Itoh fails to teach said connectors are linearly moveable one towards each other. Schaefer teaches said connectors (23 and 11) are linearly moveable one towards each other (fig.3a-3b). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itoh to have said connectors be linearly moveable one towards each other as taught by Schaefer, for the purpose of connecting different lines of the device to be operational in the threading position (¶ 50) and to give the device the ability to dismantle during unthreading position.

Regarding Claim 6, Itoh fails to teach said suppy-side connector and said discharge-side connector. Schaefer teaches said suppy-side connector 23 and discharge-side connector 11, and that said connectors (23 and 11) linearly move one towards each other from said storage configuration (fig.3a) to said operating configuration (fig.3b). Itoh teaches projecting pins 17D/17D' suitable to be inserted into a corresponding mating ring-shaped recesses 7G/7G' (fig.9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device such that said suppy-side connector and discharge-side connector, which are linearly moveable one towards each other from said storage configuration to said operating configuration as taught by Schaefer, would have projecting pins suitable to be inserted into a corresponding mating ring-shaped recesses, as taught by Itoh, for the purpose of connecting different lines of the device to be operational in the threading position (¶ 50) and to give the device the ability to dismantle during unthreading position.


    PNG
    media_image4.png
    568
    771
    media_image4.png
    Greyscale

Labeled Figure 6 of Itoh

Regarding Claim 7, Itoh teaches a pair of rotating means 7A/7A' (engagement portions), in which their rotating axes are parallely arranged on a same plane (labeled fig.6) allowing said connectors (7/7') to rotatable move one towards each other so that, in said storage configuration (fig.4), said cavities (inside of 7/7') are rotated with respect to the operating configuration (fig.5-6). 

Regarding Claim 8, Itoh teaches the movement of said connectors (7/7') is rotation (page 8, ¶ 3). 

Regarding Claim 9, Itoh teaches connecting means (7G/7G' and 17D/17D') acting on said connectors (7/7') to prevent them from movements when the latters are in said operating configuration (fig.5-6). 

Regarding Claim 10, Itoh teaches each of said cavities (inside of 7/7') comprises a first tract (7A', large diameter connecting portion) (fig.4) adapted to receive at least partially an end (18 or 19) of said curved duct portion 8 (large-diameter tube) and second tract (7B', small diameter connecting portion) adapted to receive at least partially a supply/discharge tube 19 (fig.4,5,9).

Regarding Claim 11, Itoh teaches in said operating configuration (fig.5-6) said connectors (part of 7 designated as 7F/7F', flat portions) are separate of a distance (fig.4).
Itoh discloses the claimed invention except for the distance between 1 mm and 10 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connectors to be separate a distance between 1 mm and 10 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 12, Itoh discloses a conduit for a tube pump. Itoh teaches
A tube pump 1 (tube pump) for extracorporeal blood circuits (Abstract) comprising
a body 6 (housing) comprising a support surface from which an inner wall 6A (cylindrical side wall) peripherally extends (fig.7a-7c and 8a-8c),
a rotor 3 comprising rollers 4 and arranged in said supporting surface (fig.7a-7c and 8a-8c),
said rotor 3 being rotated through a driving source (control device from page 8, ¶ 4),
a curved duct portion 8 (large-diameter tube) arranged between said inner wall 6A and said rollers 4 (fig.9),
said duct portion 2 (conduit) being squeezed by said rollers when the rotor is rotated (fig.7a-7c and 8a-8c; page 9, ¶ 1),
a supply/discharge tube 18,19 for supply/discharge extracorporeal blood in said curved duct portion 8,
and a holder 6 according to claim 1,
wherein said supply tube 18 is connected to an end of said curved duct portion 8 via the supply-side connector 7
and said discharge tube 19 is connected to an end of the curved duct portion 8 via said discharge-side connector 7'.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Macari et al. (US 20170184088 A1), a pump cartridge for mounting on a drive rotor. 
Arashi et al. (US 20170096993 A1), a tube pump and a fluid delivery method. 
Mochizuki (US 20170028117 A1), an installation member and a peristaltic pump. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RACHEL O'CONNELL/            Examiner, Art Unit 3781     

/QUANG D THANH/           Primary Examiner, Art Unit 3785